DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/18/2022 has been considered and entered.  The amendment has been considered but the response was not found to be persuasive over the rejections in view of Diggs et al. (US 2008/0020955) and in view of Mosier et al. (US 2018/0087001)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Diggs et al. (US 2008/0020955)
In regards to claim 1, Diggs teaches lubricants for HDD engines (i.e., crankcase oil) [0007].  The composition can comprise overbased magnesium detergent providing at least 700 ppm of magnesium [0007, 0008].  The composition comprises base oil of lubricating viscosity [0016].  The composition one or more detergents such as calcium and magnesium detergents including sulfonates, salicylates, phenates or their mixtures which are neutral or overbased having TBN of 150 or greater such as from 250 to 450 [0031, 0032].  The magnesium detergent is preferably overbased detergent having TBN of from 200 to 500 or preferably up to about 450 [0040].  
The composition can comprise dispersants which can provide preferably less than 400 ppm of boron in to the composition which overlaps the claimed range [0072].  The composition can comprise friction modifiers such as molybdenum compounds which can provide from about 10 to 1000 ppm of molybdenum to the composition [0080].  In one embodiment, magnesium sulfonate provided 1300 ppm (0.13%) of magnesium and calcium phenate provided 600 ppm of calcium to the composition according to the claimed limitation [Inventive Oil 1, 0095].  Base oil is present as balance in a major amount of the composition [0088, Table].
In regards to claims 2, Diggs teaches the composition having combination of detergents as claimed.
In regards to claims 3, 4, Diggs teaches the composition having combination of detergents such as magnesium sulfonate and another detergent such as calcium detergent selected from sulfonate, salicylate or phenate thus making combinations of magnesium sulfonate and calcium salicylate obvious.
In regards to claim 5, Diggs teaches the composition having the claimed limitation as previously stated.
In regards to claims 6 – 10, Diggs teaches the composition comprises at least 60% of the detergent as magnesium detergent and no more than 40% of other detergent such as calcium detergent, and wherein the metal detergent provides up to 1% of sulfated ash [0040, 0043].  Thus, calcium based sulfated ash (i.e., calcium sulfate) can be up to approximately 40% of the sulfated ash and thus allows calcium which is present at 29.44% by weight of calcium sulfated ash to be present at a maximum of up to about 0.118% (or about 1180 ppm) in the oil, which overlaps the claimed ranges.  Calcium sulfate (calcium sulfated ash) and magnesium sulfate (magnesium sulfated ash) have very close molecular weights as provided below.
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In regards to claims 12 – 17, Diggs teaches the composition as previously stated.
In regards to claims 11, 18 – 21, Diggs teaches lubricating oil composition which are useful in gasoline (spark ignited) engines and heavy duty diesel (compression –ignited) engines [0016].  The composition comprises the claimed ingredients in the recited amounts.  When the oils are used in the recited engines, the method of lubricating the engines with the oil would be intrinsically provided.
In regards to claim 22, Diggs teaches the composition wherein the amounts of molybdenum in the composition is from 10 to 1000 ppm, and wherein in one embodiment calcium and magnesium from the detergents are present at 600ppm and 1300 ppm, and thus provides ratios of metals from detergents to molybdenum that overlaps the claimed range.
In regards to claim 23, Diggs teaches the composition comprising at least one dispersant which can include an optionally borated polyalkenyl succinimide, and/or other non-borated dispersant [0069 – 0073].
In regards to claim 24, Diggs teaches the composition which can comprise one or more dispersants including non-borated and optionally borated dispersant.  The dispersant can be present at from 0.1 to 20% [0088].  Thus, any sole dispersant, such as non-borated dispersant can be present in the claimed amount thus obviating the claimed range.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In regards to claims 25, 26, Diggs teaches the composition having the claimed ingredients with magnesium present in the claimed amounts and thus would be expected to have the same properties as claimed.
In regards to claim 27, Diggs teaches the composition wherein the borated detergent can be the sole boron containing compound in the composition.
In regards to claim 28, Diggs teaches the composition having the claimed limitation as previously stated.
Claims 1 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al. (US 2018/0087001)
In regards to claim 1, Mosier teaches lubricating oil composition for spark-ignited injection internal combustion engines (crankcase oil) [0008].  The composition comprises base oil in a major amount as balance after additives [0025, 0028].  The composition comprises boron containing dispersant that provides boron in amounts of from 15 ppm to 2000 ppm to the oil [0056].  The composition comprises molybdenum compounds that can provide from 0 to 1000 ppm or 10 to 750 ppm of molybdenum to the oil [0074].  The composition comprises overbased metal detergents including sulfonates, salicylates, phenates, etc., and their mixtures wherein the salts are calcium salts, magnesium salts, etc., or mixtures and having TBN of from 250 to 600 [0077, 0079].  In Ex11, the composition comprises 1260 ppm (0.126%) of calcium from a combination of calcium sulfonate and phenate detergents and 720 ppm (0.072%) of magnesium from magnesium sulfonate detergent into the oil [0098, Table 2].  
In regards to claims 2 – 4, Mosier teaches the composition having the claimed detergents which can comprise a calcium salicylate in combination with a magnesium sulfonate.
In regards to claims 5 – 10, Mosier teaches the composition having the amount of calcium as previously stated.
In regards to claims 11 – 21, Mosier teaches the composition having the claimed limitations and which are useful in spark-ignited engines and thus when the composition of Mosier is applied to the engine the method of the claims would be intrinsically provided.
In regards to claim 22, Mosier teaches the composition having the ratio of metals from detergents to molybdenum which overlaps the claimed range according to the amounts recited above.
In regards to claim 23, Mosier teaches the composition having borated polyisobutenyl succinimide which meets the claimed limitation [0051, 0052].
In regards to claim 24, Mosier teaches the composition which can comprise one or more dispersants including a succinimide dispersant, Mannich dispersants, etc.  [0042, 0048].  The boron containing dispersant is present at from 0.01 to 20 wt.% in the composition [0055].  Boron-free dispersant can be present in amounts of from 0.1 to 5% by weight of the composition [0059].
In regards to claims 25, 26, Mosier teaches the composition having the claimed ingredients and thus would be expected to possess the claimed properties.
In regards to claim 27, Mosier teaches the composition wherein the dispersant is the sole boron contributing component.
In regards to claim 28, Mosier teaches the composition comprising molybdenum in the claimed amounts as previously stated.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicant argues the claimed composition demonstrates unexpectedly improved results over the prior art.  The sole inventive example of oil I-2 is not commensurate in scope with the claims.
While the claims require broad amounts of boron, molybdenum and magnesium from a magnesium sulfonate, the sole inventive example requires specific amounts which does not support the breadth of the claimed range.  The sole inventive example also fails to demonstrate criticality of the claimed range.
Applicant provides a Table 2 in the Remarks dated 05/18/2022 for support of unexpected results.  The evidence lacks probative value and is therefore, not persuasive.
Objective evidence must be factually supported by an appropriate affidavit or declaration by an inventor is required for the determination of unexpected results (MPEP 716.01(c) [R-2]).  In the absence of these the evidence of superiority cannot be considered.
Even, if the evidence in Table 2 was considered for the sake of argument, the results would not be found persuasive.
Inventive oils I-7, I-9 and I-10 have the same low temperature HFRR friction or worse than non-inventive oil I-1 which uses a magnesium salicylate rather than magnesium sulfonate.
Thus, applicant fails to provide inventive examples that are commensurate in scope with the claims and demonstrates unexpectedly improved results sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771